Citation Nr: 9911707	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-03 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  A decision by the Board in February 1996 denied 
entitlement to service connection for blindness due to 
bilateral retinal degeneration, including retinitis 
pigmentosa.  Since the prior Board decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  


FINDINGS OF FACT

1.  In a decision of February 1996, the Board denied 
entitlement to service connection for a bilateral eye 
disorder.  

2.  Additional evidence received since February 1996 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  A decision of the Board in February 1996, denying 
entitlement to service connection for a bilateral eye 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 3.104(a) (1998).  

2.  Additional evidence submitted since February 1996 is new 
and material, and the veteran's claim for service connection 
for a bilateral eye disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

In order to be "material," evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc); Winters v. West No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  The basis of the Board's February 
1996 denial of the veteran's claim was that the claim was not 
well grounded, because there was no medical evidence of a 
nexus, or link, between the veteran's current bilateral eye 
disorder and his period of active service.  

The evidence of record in February 1996 included:  Morning 
reports of the veteran's Army unit, showing that he went into 
an Army hospital on October 29, 1957, and that he received a 
medical discharge on December 11, 1957; the veteran's DD Form 
214; and VA medical treatment records dated from 1988 to 
1993, which included an assessment in October 1988 of myopic 
retinal degeneration.  In September 1993, in response to a 
request by the RO for clinical records of treatment of the 
veteran at Fort Riley, Kansas, from October 1957 to December 
1957, the National Personnel Records Center (NPRC) reported 
that no service medical records were available and they may 
have been destroyed in a fire at that facility in July 1973.  

The additional evidence submitted since February 1996, 
includes an opinion in April 1997 by Roland Sabates, M.D., a 
private ophthalmologist, that it was very likely that the 
veteran's ocular problem started while he was in military 
service.  The Board finds that Dr. Sabates' opinion, which is 
new, is probative as to the specified basis of the prior 
denial of service connection for a bilateral eye disorder and 
is thus "material."  The veteran's service connection claim 
is therefore reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  

REMAND

Initially, the Board notes that the veteran's reopened claim 
of entitlement to service connection for a bilateral eye 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  However, the Board is not satisfied that all 
relevant facts have been properly developed to the extent 
possible.  This case will therefore be remanded to the RO for 
further development of the evidence. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In the rating decision appealed to the Board, the RO denied 
the veteran's claim on the basis that a bilateral eye 
disorder pre-existed the veteran's active service and was not 
aggravated by service.  The RO referred, in that regard, to 
an Army regulation, which was stated on the veteran's DD Form 
214 as the reason and authority for his discharge in December 
1957.  The veteran's representative obtained a copy of the 
regulation from the National Archives and submitted it to the 
RO.  The regulation, AR 635-40A paragraph 33, pertained to 
separation for physical disability which existed prior to 
entry on active duty.  However, such a finding by the service 
department would not be conclusive as to VA's determination 
whether the veteran's service connection claim may be granted 
under laws and regulations pertaining to service connection.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  This is referred to as the 
presumption of soundness.  

In the veteran's case, as the report of his examination for 
service entrance is not available, the Board finds that no 
defect, infirmity or disorder of the eyes was noted when he 
was accepted into service.  Furthermore, there is absolutely 
no medical evidence, or other competent evidence, that he 
suffered any eye disease prior to his induction in January 
1957 and, therefore, the Board finds that clear and 
unmistakable evidence that the veteran had an eye disease 
prior to service is lacking.  For these reasons, the veteran 
is entitled to the presumption of soundness.  

The issue thus becomes whether pertinent evidence shows that 
the veteran's current eye disorder had its inception during 
his active service in 1957. 

In an affidavit dated in December 1997, the veteran's brother 
stated that:  There was nothing wrong with the veteran's eyes 
prior to service or during the first part of his service; in 
November 1957, he found out that the veteran had been 
hospitalized because of his eyes; a problem with the 
veteran's vision was the reason he got out of the Army; and, 
when the veteran came home, he could not see after dark and 
had difficulty seeing in the daytime.  

In an affidavit dated in March 1998, the veteran's sister 
stated that:  Their parents could not believe what happened 
to the veteran in 1957; prior to entering the Army in 
January, his eyes were okay but before Christmas he was out 
of the Army because of eye disease.  

Dr. Sabates, the private ophthalmologist, has reported that 
the veteran has some type of retinal dystrophy, of unknown 
etiology, and that his decreased vision is not related to 
diabetes mellitus which was diagnosed in the 1980s.  Another 
private ophthalmologist, Charles M. Lederer, Jr., M.D., 
reported in February 1997 that, when he examined the veteran, 
he did not see retinitis pigmentosa or a hereditary optic 
atrophy.  As the private eye specialists have not found 
retinitis pigmentosa, and they have not indicated that the 
veteran's eye disease is hereditary or familial, the Board 
finds that VA regulations concerning congenital and 
developmental defects do not apply in this case.  See 
38 C.F.R. § 3.303(c) (1998); VAOPGCPREC 67-90, 55 Fed. Reg. 
43253 (1990); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  

In considering the merits of the veteran's claim for service 
connection for a bilateral eye disorder, the Board notes that 
there are no medical records in the claims file dated from 
the time of the veteran's separation from service in December 
1957 until 1988, when there was a diagnosis of myopic retinal 
degeneration.  The Board finds that an attempt should be made 
to obtain additional medical information concerning the 
status of the veteran's eyes and visual acuity during that 
period of time.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain from the VA 
Medical Center in Kansas City, 
Missouri, and from the VA Medical 
Center in Columbia, Missouri, copies 
of all records of treatment of the 
veteran for any condition since 
December 1957.

2. The RO should request that the veteran 
identify any and all other physicians 
and medical facilities, VA or non-VA, 
which have treated him for any medical 
condition, including diabetes, since 
December 1957.  After securing any 
necessary releases from the veteran, 
the RO should attempt to obtain copies 
of all such clinical records.

3. The RO should also request that the 
veteran identify all of his employers 
since December 1957.  After securing 
any necessary releases from the 
veteran, the RO should request that 
each employer provide a copy of the 
veteran's personnel file and medical 
file, if any.  If deemed necessary to 
obtain the requested information, the 
RO should send a field investigator to 
the veteran's places of employment to 
determine whether each employer was 
aware that the veteran suffered from 
eye disease and, if so, the month and 
year in which the employer became 
aware that the veteran had eye 
disease.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



